When Stella Partridge, defendant in error in cause No. 18543,130 Okla. 122, 265 P. 768, received the injuries of which she complains in that action her father, Sam Partridge, was in the automobile with her and Conzey Bucktrot, who was plaintiff in error in that cause. He also received personal injuries for which he filed suit in the district court of Creek county, praying damages for such personal injuries.
For the purpose of trial the two cases were consolidated and tried at the same time and by the same jury, resulting in a verdict for plaintiff, Sam Partridge, in the sum of $550, to reverse which appeal is prosecuted and the cause submitted on the same briefs as filed in No. 18543, and for a statement of the facts and the law applicable thereto, reference is hereby made to said cause No. 18543, and upon the authorities cited, and for the reasons therein given, the judgment of the trial court in this cause is also affirmed.
BRANSON, C. J., MASON, V. C. J., and HARRISON, LESTER, CLARK, and HEFNER, JJ., concur. *Page 127